                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

UNIVERSITAS EDUCATION, LLC,                   §
     Petitioner,                              §
                                              §
v.                                            §              11 CIVIL 1590 (LTS) (HPB)
                                              §              11 CIVIL 8726 (LTS) (HPB)
NOVA GROUP, INC,                              §
    Respondent.                               §

     MOTION TO VACATE TURNOVER JUDGMENT PURSUANT TO RULE 60(b)(4)

TO THE HONORABLE JUDGE LAURA TAYLOR SWAIN, MAY IT PLEASE THE COURT:

       NOW COMES the Petitioner, Daniel Carpenter, a Turnover Judgment Debtor in this case

(“Petitioner”), complaining of Plaintiff and Judgment Creditor Universitas Education, LLC

(“Universitas”), and files this Motion to Declare the Judgment Void and Vacate the Turnover

Judgment in favor of Universitas pursuant to Rule 60(b)(4), or in the alternative, Rule 60(b)(6).

Respectfully, this Court did not have jurisdiction over Petitioner pursuant to the Supreme Court’s

decision in Walden v. Fiore, 571 U.S. 277 (2014), and therefore the Turnover Judgment as to

Petitioner should be vacated by the Court as required by Federal Rules of Civil Procedure Rule

(“F.R.C.P.”) 60(b)(4) because it was void as a matter of law. Additionally, the Turnover Judgment

was not signed by the Court, and was entered as a “Clerk’s Order,” so it does not satisfy the strict

requirements of F.R.C.P. Rule 58(b)(2) as a final order signed by a Judge as opposed to the Clerk.

For that reason as well, the Order was void as a matter of law.

       Petitioner was recently released from prison only to find that Universitas had filed motions

with this Court eight years after this Court entered its judgment confirming an arbitration award

against Nova Group, Inc., [see Case No. 11-cv-1590 at Dkt. 41] and six years after Universitas

obtained a Turnover Judgment against Petitioner and other entities that was signed by the Clerk

and not by Your Honor to indicate Your Honor’s approval as required by Rule 58. The only reason
that Petitioner discovered this error was because of this Court’s March 31, 2020 ruling [See Case

No. 11-cv-1590 at Dkt. 661] summarily dismissing the Universitas letter motion and citing

Peacock v. Thomas, 516 U.S. 349 (1996). Universitas made a subsequent “copy-cat” filing in the

District Court of Connecticut that is still pending before the Honorable Jeffery A. Meyer accusing

Petitioner of being a thief and running a criminal enterprise while going after wholly innocent

parties, including Petitioner’s Wife, Daughter, and Sister. Not only were the filings defamatory;

they were frivolous, vexatious, and sanctionable. The newly-filed Universitas claims are also time-

barred based on the ERISA three-year statute of limitations, as well as the Doctrines of res judicata

and Waiver & Laches. But, it was these new filings which led Petitioner to read this Court’s

decision citing Peacock and the fact that the Charter Oak Trust was clearly an ERISA Plan, which

led Petitioner to read the Supreme Court’s decision in Walden and then to review both Dockets to

discover that this Court did not sign the Turnover Judgment Order, which means it was void as a

matter of law pursuant to Rule 58(b).

        On August 12, 2014, Universitas obtained a Judgment against Petitioner (the “Turnover

Judgment”) [Dkt. 475] granting turnover relief for a specified sum and also resolving other pending

matters. Upon inspection of the August 12, 2014 Turnover Judgment, Petitioner noticed it was

labeled as a “Clerk’s Order” signed by the Clerk rather than the District Court Judge as required

by Rule 58(b), and therefore the Judgment was void from inception as a matter of law. Not only

was the Turnover Judgment lacking as to the Petitioner, the Judgment should be voided for all

Turnover Judgment Debtors as well by order of this Court sua sponte, but this Motion is by the

Petitioner pro se for the Petitioner’s benefit only.

       Therefore, Petitioner is entitled to relief under Rule 60(b)(4) because the judgment was

void ab initio and relief is justified, and this Motion is being filed “within a reasonable time”
because there is no time limit to oppose a judgment that was, in fact, “void” at the time it was

issued. Petitioner was just released from prison, and there are several recent cases from the

Supreme Court and the Second Circuit which make clear that this Court did not have personal

jurisdiction over Petitioner as a matter of law at the time of this Court’s judgment. This means that

the judgment was void and should be vacated pursuant to Rule 60(b)(4) and it is appropriate to

reconsider the judgment as to Petitioner pursuant to Rule 60(b)(6) and also vacate the judgment in

the interests of justice.




                                     RELIEF REQUESTED

        WHEREFORE Petitioner prays that this Motion to Declare Void the Turnover Judgment

be granted, the Court enter an order declaring the Turnover Judgment void and vacating the

Turnover Judgment as to the Petitioner, and that this Court award Petitioner such other and further

relief, at law and in equity, to which Petitioner may be entitled and this Court deems proper in the

interests of justice.

                                                      Respectfully submitted,

                                                      /s/ Daniel Carpenter
                                                      Daniel Carpenter
                                                      Petitioner, pro se
                                                      18 Pond Side Lane
                                                      West Simsbury, CT 06092
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 29th day of October, 2020, a copy of the foregoing was served
by First Class mail to the attorneys for Universitas, Ilan Markus and Michael Caldwell at Barclay
Damon, LLP, 545 Long Wharf Drive, Ninth Floor, New Haven, CT 06511.

                                                     /s/ Daniel Carpenter
                                                     Daniel Carpenter
                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF NEW YORK

UNIVERSITAS EDUCATION, LLC,    §
     Petitioner,               §
                               §
v.                             §        11 CIVIL 1590 (LTS) (HPB)
                               §        11 CIVIL 8726 (LTS) (HPB)
NOVA GROUP, INC,               §
    Respondent.                §

     MEMORANDUM OF LAW IN SUPPORT OF MOTION TO VACATE TURNOVER
                JUDGMENT PURSUANT TO RULE 60(b)(4)




                                              Daniel E. Carpenter
                                              Petitioner, pro se
                                              18 Pond Side Lane
                                              West Simsbury, CT 06092




                                   1
                                PRELIMINARY STATEMENT

       Petitioner respectfully asks the Court to recall the 113 page submission with exhibits that

Petitioner sent to the Court that was posted June 19, 2014 on the dockets of both Case No. 11-cv-

1590 [Dkt. 465] and Case No. 11-cv-8726 [Dkt. 300], the day before he reported to USP Canaan

on June 20, 2014. Petitioner was recently released from MDC Brooklyn due to his age and COVID-

19 susceptibility on June 3, 2020. Upon his release, he was shocked to find that Universitas had

filed a frivolous and vexatious motion with this Court to expand the Turnover Judgment to other

innocent parties eight years after the original judgment of this Court in 2012. This Court summarily

dismissed that frivolous action citing a lack of jurisdiction pursuant to Peacock v. Thomas, 516

U.S. 349 (1996). See this Court’s decision attached as Exhibit 1.

       Not satisfied with this Court’s answer, Universitas brought the exact same frivolous and

vexatious action against Petitioner’s Wife, Daughter, and Sister in the District of Connecticut

claiming that Petitioner was a thief and ran a criminal enterprise. See excerpt of Universitas Reply

Motion in front of the Honorable Judge Jeffery A. Meyer attached as Exhibit 2. Not only is this

totally untrue and defamation per se, Petitioner has been virtually under constant investigation,

pretrial release, incarceration, and supervised release by the federal government since 2001. His

offices were raided by the IRS-CID in April of 2010 and by the DOL in May of 2011. If Petitioner

truly ran a large criminal enterprise, the Government would have surely discovered evidence of

that by now. Moreover, the money-laundering charges in Petitioner’s Connecticut indictment are

based on the very same Sash Spencer death proceeds at issue in this case as actually being the

“proceeds of fraud” because Sash Spencer and his broker, Bruce Mactas, lied on the Lincoln

applications; not Petitioner. And, contrary to the decade-long spurious accusations by Universitas,

Grist Mill Capital was always the intended and designated beneficiary of the Sash Spencer policies,



                                                 2
and nothing was “stolen” by anyone. See Sash Spencer Beneficiary Designation Form designating

Grist Mill Capital as the primary beneficiary of the insurance proceeds attached as Exhibit 3.

       Because Sash Spencer and his broker Bruce Mactas clearly lied on all of the Charter Oak

Trust applications, Universitas is not entitled to any of the proceeds that were procured by fraud.

Clearly this is newly-discovered evidence that warrants vacating the Turnover Judgment of August

12, 2014 pursuant to Rule 60(b)(6) of the Federal Rules of Civil Procedure. But, more importantly,

as it is beyond cavil that both the Petitioner and the Charter Oak Trust were domiciled in

Connecticut and the adjudication of the Sash Spencer proceeds began and ended in the District of

Connecticut, this Court lacked personal jurisdiction over Petitioner and subject matter jurisdiction

over the Sash Spencer proceeds that were subject to ERISA litigation involving an ERISA Plan,

namely the Charter Oak Trust. Sash Spencer died in June of 2008, and Universitas made a deal

with the widow Mary Spencer (who knew absolutely nothing of the $30 million in insurance

proceeds) in July of 2008 in which Universitas disclaimed the $30 million in death benefits in

exchange for a charitable gift from Mary Spencer of $5 million. Therefore, the original Turnover

action was untimely as well. See Motion to Dismiss in front of Judge Thompson in the District of

Connecticut, filed in July of 2012, attached as Exhibit 4.

       The insurance proceeds were not paid by Lincoln until May of 2009 after the Charter Oak

Trust’s Trustee, Wayne Bursey, sued Lincoln in the District of Connecticut. The Charter Oak

Trust, and not Petitioner, denied the benefit claim for the Sash Spencer death proceeds in 2008 and

in 2009. Therefore, by this Court’s own decision in 2020, this Court lacked subject matter

jurisdiction over the proceeds because of the Supreme Court’s ruling in Peacock and the three year

statute of limitations for bringing a claim against an ERISA Plan. Additionally, it is important to

point out that Universitas dismissed Grist Mill Capital from the Arbitration proceedings before the



                                                 3
Arbitration began. See Letter by Paula Colbath attached as Exhibit 5. More importantly, Petitioner

was dismissed voluntarily from the Arbitration by Universitas immediately following the

Arbitration. See dismissal of Daniel Carpenter and Don Trudeau from the Arbitration attached as

Exhibit 6.

       In Petitioner’s case, the fact that he was voluntarily dismissed from the Arbitration action

is doubly important. First, the Arbitration action dealt with an ERISA action, and therefore not

only do the rules of Peacock apply, so too does the three year statute of limitations rule under

ERISA, and the Petitioner was dismissed in 2011 before this Court affirmed the Arbitration.

Secondly, the law of the Second Circuit is very clear that, for Universitas to bring a fraudulent

conveyance action as they did in October of 2013 five years after the ERISA litigation began, they

had to bring a totally separate and new action because they were now introducing Petitioner as a

new party as he had been dismissed from the underlying Arbitration action. This is exactly the

situation the Second Circuit discussed in Epperson v. Entertainment Express, Inc., 242 F.3d 100

(2d Cir. 2001), where it distinguished the Supreme Court’s decision in H.C. Cook Co. v. Beecher,

217 U.S. 497, 498–99 (1910), which opinion was done by Justice Oliver Wendell Holmes from

Judge Learned Hand’s decision in Empire Lighting v. Practical Lighting, 20 F.2d 295 (2d Cir.

1927). The key point made in Beecher was that, in a subsequent action to go after a new third

party, jurisdiction had to be established on a separate basis and the two cases could not be linked

as was done in Empire, because the case in Empire was just a continuation of the original action

against the same parties. Therefore, not only does the Supreme Court’s decision in Peacock

support Petitioner, the Supreme Court’s decision in Beecher is even more directly on point and is

also supported by the Second Circuit in Epperson.




                                                4
       The impact of Epperson is undeviating, not in just that Universitas added new parties under

the fraudulent conveyance action in the Turnover Motion, but it also forbids the exact same

conduct that Universitas did in this case under the doctrines of res judicata and collateral estoppel.

This is what the Second Circuit had to say in Epperson:

       “Collateral estoppel “applies when (1) the issues in both proceedings are identical, (2) the
       issue in the prior proceeding was actually litigated and actually decided, (3) there was [a]
       full and fair opportunity to litigate in the prior proceeding, and (4) the issue previously
       litigated was necessary to support a valid and final judgment on the merits.” United States
       v. Hussein, 178 F.3d 125, 129 (2d Cir. 1999)…Under the traditional rule of res judicata, a
       valid, final judgment, rendered on the merits, constitutes an absolute bar to a subsequent
       action between the same parties, or those in privity with them, upon the same claim or
       demand. It operates to bind the parties both as to issues actually litigated and determined
       in the first suit, and as to those grounds or issues which might have been, but were not,
       actually raised and decided in that action. The first judgment, when final and on the merits,
       thus puts an end to the whole cause of action. Saylor v. Lindsley, 391 F.2d 965, 968 (2d
       Cir. 1968).” Epperson at 108-09 (emphasis added).

       Therefore, respectfully, this Court must follow the teachings of Peacock ([the Supreme

Court] had “never authorized the exercise of ancillary jurisdiction in a subsequent lawsuit to

impose an obligation to pay an existing federal judgment on a person not already liable for that

judgment.” Id. at 357) and Beecher (“The [Supreme] Court also…immediately gave definition to

the phrase “person not already liable for that judgment” by describing the veil-piercing claims in

Beecher and concluding that [the Second] Circuit's holding that veil-piercing claims in a

subsequent action require an independent jurisdictional basis.” Id. at 498-99 (emphasis added)).

Petitioner wishes to submit that the Universitas Turnover Motion was both untimely and that this

Court lacked personal jurisdiction over Petitioner and subject matter jurisdiction over the action

itself, and clearly it was barred by the dual doctrines of res judicata and collateral estoppel as was

noted in Epperson.

       Therefore, for the purposes of this Motion, Petitioner respectfully submits that under the

Supreme Court’s decision in Walden v. Fiore, 571 U.S. 277 (2014), this Court lacked personal

                                                  5
jurisdiction over Petitioner because he was not a party in the original underlying action as required

in both Peacock and Beecher, and was never served properly with the new Turnover Summons

and Complaint in the new action at his domicile in Connecticut, but rather the counsel for

Universitas merely repeatedly sent new motions and complaints to attorneys that had appeared for

other parties in other actions, and just assumed that because Petitioner “owned and controlled

everything,” that such careless service of process would be able to invoke the jurisdiction of this

Court. Clearly, that does not satisfy Due Process under the Constitution, or the personal jurisdiction

requirements of the Supreme Court’s unanimous decision in Walden, or the separate subject matter

jurisdiction requirements of Peacock that this Court pointed to in its recent decision in this case.

       Respectfully, Petitioner suggests that if this Court did not have jurisdiction pursuant to

Peacock in 2020, it also did not have personal jurisdiction over Petitioner or subject matter

jurisdiction over the Sash Spencer proceeds in August 2014, which is more than six years after

Sash Spencer’s untimely death and the adjudication of his death claim by an ERISA Plan in 2008,

and the contract between Mary Spencer and Universitas where Universitas disclaimed any call on

the Sash Spencer insurance proceeds in July of 2008 in exchange for a $5 million gift from Mary

Spencer. See Agreement between Mary Spencer and Universitas of July 2008 attached as Exhibit

7. For all of these reasons as more thoroughly discussed below, Petitioner respectfully requests

this Court vacate the August 12, 2014 Turnover Judgment pursuant to Rules 60(b)(4) as it was

clearly void, or in the alternative, to reconsider the Turnover Judgment pursuant to Rule 60(b)(6),

and vacate it as to the Petitioner for the reasons discussed in this Memorandum of Law.




                                                  6
   I.         LEGAL STANDARD

        A court may vacate a previous judgment under Rule 60(b) for any of six reasons:

        (1)     mistake, inadvertence, surprise, or excusable neglect;
        (2)     newly discovered evidence that, with reasonable diligence, could not have been
                discovered in time to move for a new trial under Rule 59(b);
        (3)     fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
                misconduct by an opposing party;
        (4)     the judgment is void;
        (5)     the judgment has been satisfied, released or discharged; it is based on an earlier
                judgment that has been reversed or vacated; or applying it prospectively is no longer
                equitable; or
        (6)     any other reason that justifies relief. Fed R. Civ. P. 60(b).

        In relevant part, Rule 60(b) provides that “[o]n motion and just terms, the court may relieve

a party ... from a final judgment, order, or proceeding [if] ... the judgment is void.” Fed. R. Civ. P.

60(b)(4). “[A] judgment ... is void ... if the court that rendered it lacked jurisdiction of the subject

matter, or of the parties, or if it acted in a manner inconsistent with due process of law.” In re

Texlon Corp., 596 F.2d 1092, 1099 (2d Cir. 1979). “While other motions to vacate under Rule

60(b) are left to the district court’s discretion, a 60(b)(4) motion must be granted if it is found that

the court initially lacked jurisdiction.” Grady v. Grady, 2015 WL 5052663, at *1 (S.D.N.Y. Aug.

26, 2015). See, also, Grace v. Bank Leumi Trust Co., 443 F.3d 180, 193 (2d Cir. 2006) (quoting

Texlon Corp. at 1099, cert. denied, 549 U.S. 1114 (2007).

        While the rule appears to offer courts some discretion in determining whether to vacate a

judgment that is void, the Second Circuit has determined that: “A motion under Rule 60(b) is

unique ... in that relief is not discretionary and a meritorious defense is not necessary as on motions

made pursuant to other 60(b) subsections.” Orix Fin. Servs., Inc. v. Cline, 369 Fed. Appx. 174 (2d

Cir. 2010). See, also, Covington Industries, Inc. v. Resintext A.G., 629 F.2d 730, 732 n. 3 (2d Cir.

1980); Pitbull Prods. v. Universal Netmedia, Inc., 2008 U.S. Dist. LEXIS 30633 (S.D.N.Y.2008);

Am. Inst. Of Certified Pub. Accountants (“AICPA”) v. Affinity Card, Inc., 8 F.Supp.2d 372, 375

                                                   7
(S.D.N.Y. 1998). Accordingly, if the judgment here is void because this Court lacked proper

jurisdiction over Petitioner, this Court must vacate the judgment as a matter of law. See Kao Hwa

Shipping Co. v. China Steel Corp., 816 F.Supp. 910, 913 (S.D.N.Y. 1993) (“Unlike motions

pursuant to other subsections of 60(b), the Court has no discretion regarding motions to vacate

void judgments under Rule 60(b)(4).”). See, also, City of New York v. Mickalis Pawn Shop, LLC,

645 F.3d 114, 138 (2d Cir.2011) (“A judgment is void under Rule 60(b)(4) of the Federal Rules

of Civil Procedure ... if the court that rendered it lacked jurisdiction of the subject matter, or of the

parties, or if it acted in a manner inconsistent with due process of law.”). “To satisfy due process

... a foreign defendant ‘generally must have certain minimum contacts ... such that the maintenance

of the suit does not offend traditional notions of fair play and substantial justice.” See Walden v.

Fiore, 571 U.S. 277, 283 (2014).

        “Of these grounds for vacating judgment, Rule 60(b)(4) is ‘unique’ because ‘relief is not

discretionary and a meritorious defense is not necessary.’” Global Gold Mining, LLC v. Ayvazian,

983 F.Supp.2d 378, 384 (S.D.N.Y. 2013). The Second Circuit has stated that “if the underlying

judgment is void for lack of jurisdiction, ‘it is a per se abuse of discretion for a district court to

deny a movant's motion to vacate the judgment under Rule 60(b)(4).’” Id. (quoting Burda Media,

Inc. v. Viertel, 417 F.3d 292, 298 (2d Cir. 2005)). For a district court to exercise personal

jurisdiction, “the plaintiff’s service of process upon the defendant must have been procedurally

proper.” Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012).

        “[V]oidness of a judgment for lack of personal jurisdiction can be asserted on a collateral

challenge after entry of a default judgment.” “R” Best Produce, Inc. v. DiSapio, 540 F.3d 115,

123 (2d Cir. 2008); In re Choez, 2017 WL 5604109, at *6 (E.D.N.Y. Nov. 20, 2017) (“[P]recedent

exists supporting the proposition that Rule 60(b)(4) may be invoked in the registration court to



                                                   8
obtain relief from a foreign default judgment attacked as void for lack of personal jurisdiction over

the parties against whom it was rendered.” Courts have found that “the non-appearing defendant

might someday wish to bring a subsequent challenge to the default judgment in the distant forum

where it was entered, but will usually be permitted to present the challenge defensively, or

offensively, in a local forum if the judgment is sought to be enforced against him or his

property.” “R” Best at 123. This applies even to non-appearing parties who have received proper

service of process. Id.

       Furthermore, although a Rule 60(b)(4) motion must be made within a reasonable time,

courts have been exceedingly lenient in defining the term “reasonable time, and have refused to

apply the doctrine of laches as a bar to relief under the rule,” Velez v. Vassallo, 203 F.Supp.2d 312,

318 (S .D.N.Y. 2002) (quoting Beller & Keller v. Tyler, 120 F.3d 21, 23-24 (2d Cir. 1997)); Cent.

Vermont Pub. Serv. Corp. v. Herbert, 341 F.3d 186, 189 (2d Cir. 2003); see, also, Crosby v. The

Bradstreet Co., 312 F.2d 483, 485 (2d Cir. 1963) (judgment vacated as void despite it being thirty

years after entry of the judgment). The Second Circuit “has been exceedingly lenient in defining

the term reasonable time, with respect to voidness challenges. In fact, it has been oft-stated that,

for all intents and purposes, a motion to vacate a default judgment as void may be made at any

time.” “R” Best at 123–24. See, also, Rodd v. Region Constr. Co., 783 F.2d 89, 91 (7th Cir. 1986)

(“The reasonable time criterion of Rule 60(b) as it relates to void judgments means no time limit.”).

Accordingly, although this motion to vacate the judgment is being made almost six years after

entry of the judgment, the motion is still timely.




                                                     9
   II.      THE SUPREME COURT’S DECISION IN WALDEN v. FIORE REQUIRES
            THIS COURT TO VACATE THE TURNOVER JUDGMENT IN THIS CASE

         “The inquiry whether a forum State may assert specific jurisdiction over a nonresident

defendant focuses on the relationship among the defendant, the forum, and the litigation.” Walden

v. Fiore, 571 U.S. 277, 283-84 (2014). “[T]he touchstone due process principle has been that,

before a court may exercise jurisdiction over a person or an organization, such as a bank, that

person or entity must have sufficient minimum contacts with the forum such that the maintenance

of the suit does not offend traditional notions of fair play and substantial justice.” Gucci Am., Inc.

v. Weixing Li, 768 F.3d 122, 134 (2d Cir. 2014) (quoting Inter’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945)).

         As an initial matter, the “minimum contacts” inquiry principally protects the liberty of

the nonresident defendant, not the interests of the plaintiff. World–Wide Volkswagen Corp. v.

Woodson, 444 U.S. 286, 291-92 (1980) (emphasis added). The Due Process Clause of the

Fourteenth Amendment constrains a State's authority to bind a nonresident defendant to a judgment

of its courts. World–Wide at 291. Although a nonresident's physical presence within the territorial

jurisdiction of the court is not required, the nonresident generally must have “certain minimum

contacts ... such that the maintenance of the suit does not offend traditional notions of fair play and

substantial justice.” Inter’l Shoe at 316 (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).

         The inquiry whether a forum State may assert specific jurisdiction over a nonresident

defendant “focuses on the relationship among the defendant, the forum, and the litigation.” See

Walden at 283-84. For a State to exercise jurisdiction consistent with due process, the defendant's

suit-related conduct must create a substantial connection with the forum State. First, the

relationship must arise out of contacts that the “defendant himself” creates with the forum State.

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985). Due process limits on the State's

                                                  10
adjudicative authority principally protect the liberty of the nonresident defendant—not the

convenience of plaintiffs or third parties. See World–Wide Volkswagen at 291-92.

       The Supreme Court has consistently rejected attempts to satisfy the defendant-focused

“minimum contacts” inquiry by demonstrating contacts between the plaintiff (or third parties) and

the forum State. See Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 417 (1984)

(“[The] unilateral activity of another party or a third person is not an appropriate consideration

when determining whether a defendant has sufficient contacts with a forum State to justify an

assertion of jurisdiction”). The Court has thus rejected a plaintiff's argument that a Florida court

could exercise personal jurisdiction over a trustee in Delaware based solely on the contacts of the

trust's settlor, who was domiciled in Florida and had executed powers of appointment there.

Hanson v. Denckla, 357 U.S. 235, 253-54 (1958). It has likewise held that Oklahoma courts could

not exercise personal jurisdiction over an automobile distributor that supplies New York, New

Jersey, and Connecticut dealers based only on an automobile purchaser's act of driving it on

Oklahoma highways. World–Wide Volkswagen at 298.

       Second, the “minimum contacts” analysis looks to the defendant's contacts with the forum

State itself, not the defendant's contacts with persons who reside there. See, e.g., Inter’l Shoe at

319 (Due process “does not contemplate that a state may make binding a judgment in personam

against an individual ... with which the state has no contacts, ties, or relations”); Hanson at 251

(“However minimal the burden of defending in a foreign tribunal, a defendant may not be called

upon to do so unless he has had the ‘minimal contacts' with that State that are a prerequisite to its

exercise of power over him”).

       But the plaintiff cannot be the only link between the defendant and the forum. Rather, it is

the defendant's conduct that must form the necessary connection with the forum State that is the



                                                 11
basis for its jurisdiction over him. See Burger King at 478 (“If the question is whether an

individual's contract with an out-of-state party alone can automatically establish sufficient

minimum contacts in the other party's home forum, we believe the answer clearly is that it

cannot”); Kulko v. Superior Court of Cal., City and County of San Francisco, 436 U.S. 84, 93

(1978) (declining to “find personal jurisdiction in a State ... merely because [the plaintiff in a child

support action] was residing there”). The requirements of International Shoe must be met as to

each defendant over whom a court exercises jurisdiction. Due process requires that, for a defendant

be haled into court, the “minimum contacts” must be based on his own affiliation with the State,

not based on the “random, fortuitous, or attenuated” contacts he makes by interacting with other

persons affiliated with the State. Burger King at 475.

        For specific jurisdiction, “there must be an affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes place in the forum State.” Bristol-

Myers Squibb Co. v. Superior Ct. of Cal., 137 S. Ct. 1773, 1780 (2017) (quoting Goodyear at 919).

Put differently, “[s]pecific jurisdiction ... permits adjudicatory authority only over issues that

‘aris[e] out of or relat[e] to the [entity's] contacts with the forum.’” Gucci Am. at 134 (quoting

Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8 (1984)). In principle,

the two-step analysis is well established: First, the court must decide if the individual or entity has

“purposefully directed his activities at ... the forum and the litigation ... arise[s] out of or relate[s]

to those activities.” Burger King at 472. Second, the court must “determine whether the assertion

of personal jurisdiction would comport with fair play and substantial justice.” Id. at 476. But “[t]he

Supreme Court has not ... addressed specific jurisdiction over nonparties.” See Gucci Am. at 136.

        In Gucci America, the Second Circuit suggested the following framework for nonparties:

(1) “first assess the connection between the nonparty's contacts with the forum and the order at



                                                   12
issue” and (2) “then decide whether exercising jurisdiction for the purposes of the order would

comport with fair play and substantial justice.” Id. at 137. In the liability context, “[t]he exercise

of specific jurisdiction depends on in-state activity that gave rise to the episode-in-suit.” Waldman

v. Palestine Liberation Org., 835 F.3d 317, 331 (2d Cir. 2016); see also Bristol-Myers Squibb at

1781 (holding that unrelated contacts cannot diminish the required showing of an affiliation

between the forum and the underlying controversy).

   III.      THIS COURT LACKED PERSONAL JURISDICTION OVER PETITIONER

          To exercise personal jurisdiction lawfully, three requirements must be met. “First, the

plaintiff's service of process upon the defendant must have been procedurally proper. Second, there

must be a statutory basis for personal jurisdiction that renders such service of process effective....

Third, the exercise of personal jurisdiction must comport with constitutional due process

principles.” Waldman v. Palestinian Liberation Org., 835 F.3d 317, 331 (2d Cir. 2016).

Constitutional due process assures that an individual will only be subjected to the jurisdiction of a

court where the maintenance of a lawsuit does not offend “traditional notions of fair play and

substantial justice.” Id. at 326 (quoting Inter’l Shoe at 316). Personal jurisdiction is “a matter of

individual liberty” because due process protects the individual's right to be subject only to lawful

power. Id.at 328 (quoting J. McIntyre Mach., Ltd. v. Nicastro, 564 U.S. 873, 884

(2011) (quoting Ins. Corp. of Ir. at 702)).

          “To determine whether a defendant has the necessary ‘minimum contacts,’ a distinction is

made between ‘specific’ and ‘general’ personal jurisdiction.” Id. at 331, (citing Metro. Life Ins.

Co. v. Robertson-Ceco Corp., 84 F.3d 560, 567-68 (2d Cir. 1996)). “A court may assert general

jurisdiction over a foreign defendant to hear any and all claims against that defendant only when

the defendant's affiliations with the State in which the suit is brought are so constant and pervasive



                                                 13
so as to render it essentially at home in the forum State.” Waldman at 331 (quoting Daimler AG v.

Bauman, 134 S.Ct. 746, 751 (2014)). “Specific jurisdiction, on the other hand, depends on an

affiliation between the forum and the underlying controversy, principally, activity or an occurrence

that   takes   place    in   the    forum    State     and   therefore   subject    to   the    State's

regulation.” Id. (quoting Goodyear v. Brown, 564 U.S. 915, 919 (2011)); see also Licci at

170 (“Where the claim arises out of, or relates to, the defendant's contacts with the forum—i.e.,

specific jurisdiction [is asserted]—minimum contacts [necessary to support such jurisdiction] exist

where the defendant purposefully availed itself of the privilege of doing business in the forum and

could foresee being haled into court there.”) Id. (quoting Brussels Lambert at 127).

       Specific personal jurisdiction is predicated on “an affiliation between the forum and the

underlying controversy, principally, activity or an occurrence that takes place in the

forum.” Goodyear at 919. “In contrast to general, all-purpose jurisdiction, specific jurisdiction is

confined to adjudication of issues deriving from, or connected with, the very controversy that

establishes jurisdiction.” Id. A plaintiff must plead personal jurisdiction with respect to each claim

asserted. Sunward Elecs., Inc. v. McDonald, 362 F.3d 17, 24 (2d Cir. 2004) (citing SAS Group,

Inc. v. Worldwide Inventions, Inc., 245 F. Supp.2d 543, 548 (S.D.N.Y. 2003)). “[T]he relationship

must arise out of contacts that the defendant himself creates with the forum....” Walden at

284 (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). “The activities of

plaintiffs or third parties alone will not confer jurisdiction, and the court's analysis is directed to

the defendant's contacts with the forum itself and ‘not the defendant's contacts with persons who

reside there.” Sullivan v. Barclays, 2017 WL 685570, at *43 (S.D.N.Y. Feb. 21,

2017) (quoting Walden at 284).




                                                  14
        In addition, the underlying “suit-related conduct must create a substantial connection with

the forum State.” Walden at 284. “[I]t is the defendant's conduct that must form the necessary

connection with the forum State that is the basis for its jurisdiction over him.” Id. at 285-86.

Therefore, the analysis necessarily includes consideration of the claims' elements and where the

conduct occurred. Waldman at 335-39. The forum must be the “focal point” or “nucleus” of

plaintiff's alleged harm. Id. at 340. Continuous presence in the forum does not confer specific

jurisdiction unless that presence involves “suit-related conduct.” Id. at 335; see also 7 W. 57th

Realty Co., 2015 WL 1514539, at *10 (S.D.N.Y. March 31, 2015) (“Plaintiff must demonstrate

that the Foreign Banks' suit-related conduct creates minimum contacts with New York, however,

not simply that the Foreign Banks have a presence here or conduct business activities here in

general.”).

        If the contacts are not sufficient, the due process inquiry ends. See Metro. Life Ins. at 568-

69. If the court has either general or specific jurisdiction, it must turn to the second step of the due

process inquiry, and determine “whether the assertion of personal jurisdiction comports with

‘traditional notions of fair play and substantial justice’ - that is, whether it is reasonable to exercise

personal jurisdiction under the circumstances of the particular case.” Licci at 60 (citing Chloe at

164). The “reasonableness” analysis requires district courts to evaluate the following five factors:

“(1) the burden that the exercise of jurisdiction will impose on the defendant; (2) the interests of

the forum state in adjudicating the case; (3) the plaintiff's interest in obtaining convenient and

effective relief; (4) the interstate judicial system's interest in obtaining the most efficient resolution

of the controversy; and (5) the shared interest of the states in furthering substantive social policies.”

Chloe at 164-65 (citing Asahi Metal Indus. v. Superior Court of Cal., 480 U.S. 102, 109 (1987)).




                                                   15
       Therefore, based on the Supreme Court’s decision in Walden, and the Second Circuit’s

decisions in Gucci and Waldman, Petitioner respectfully submits that this Court did not have

personal jurisdiction over Mr. Carpenter and therefore the judgment was void as a matter of law

and should be vacated pursuant to Rule 60(b)(4), or in the interests of justice pursuant to Rule

60(b)(6) as Judge Allyne Ross did in Cobb v. United States, 2019 WL 2607002 (E.D.N.Y. Jan. 11,

2019) in vacating the 20-year sentence of a pro se petitioner:

       In the Second Circuit, a district court has the authority to vacate its own judgment sua
       sponte under Federal Rule of Civil Procedure 60(b)(6). See, e.g., Fort Knox Music, Inc. v.
       Baptiste, 257 F.3d 108, 111 (2d Cir. 2001); Matter of Perras, 2010 WL 11627295, at *6
       (E.D.N.Y. Nov. 3, 2010); Economist’s Advocate, LLC v. Cognitive Arts Corp., 2004 WL
       728874, at *11 (S.D.N.Y. Apr. 6, 2004). The rule, which permits a court to “relieve a party
       ... from a final judgment” for “any ... reason that justifies relief,” Fed. R. Civ. P. 60(b)(6),
       “confers broad discretion ... to grant relief when appropriate to accomplish justice.” Matter
       of Perras at *6 (quoting United Airlines, Inc. v. Brien, 588 F.3d 158, 176 (2d Cir. 2009)).
       Relief is appropriate “where there are extraordinary circumstances, or where the judgment
       may work an extreme and undue hardship, and should be liberally construed when
       substantial justice will thus be served.” Id. (quoting United Airlines at 176). Courts in this
       circuit have relied on 60(b)(6) to sua sponte vacate a denial of habeas and reopen the
       proceeding. See Walker v. Conway, 2007 WL 2027911, at *1 (N.D.N.Y. July 11, 2007);
       Cole v. United States, 2003 WL 21909758, at *1 (E.D.N.Y. July 30, 2003).

       Although a district court must provide notice to the parties before granting 60(b)(6) relief
       sua sponte, “[a]dequate notice ... does not require the court to formally notify parties of its
       intention to grant such relief, nor does it require the court specifically to request briefing
       on Rule 60(b)(6) relief.” Matter of Perras at *6 (citing Fort Knox at 111). In Fort Knox,
       the court vacated its prior judgment under Rule 60(b)(6) on the grounds that it lacked
       personal jurisdiction over the defendant. Id. at 111. There, the Second Circuit found that
       the district court’s request that the parties brief issues of personal jurisdiction provided
       “ample notice that the court’s original assumption that it had personal jurisdiction ... would
       be revisited.” Id.




                                                 16
   IV.      THE JUDGMENT WAS VOID AS TO PETITIONER BECAUSE THIS COURT
            LACKED PERSONAL JURISDICTION OVER HIM

         “A judgment obtained in the absence of in personam jurisdiction is void.” Orix Fin. Servs.

v. Phipps, 2009 WL 2486012, at *2 (S.D.N.Y. Aug. 14, 2009) (quoting China Mariners Assur.

Corp. v. M.T. W.M. Vacy Ash, 1999 WL 126921, at *3 (S.D.N.Y. Mar. 9, 1999) (citing Jaffe &

Asher v. Van Brunt, 158 F.R.D. 278, 279 (S.D.N.Y. 1994)). “Valid service of process is a

prerequisite to a district court's assertion of personal jurisdiction over a defendant.” Am. Inst. of

Certified Pub. Accountants v. Affinity Card, Inc., 8 F.Supp.2d 372, 375 (S.D.N.Y. 1998).

         A court lacks in personam jurisdiction where a judgment has been “obtained by defective

service.” Omni Capital Inter’l v. Rudolf Wolff & Co., Ltd., 484 U.S. 97, 103 (1987). Accordingly,

a judgment obtained by way of defective service is void for lack of personal jurisdiction and must

be set aside as a matter of law.” Id. (citing Howard Johnson v. Wang, 7 F.Supp.2d 336 (S.D.N.Y.

1998)). Rule 4(e) governs the procedure for service of individuals. This rule states that proper

service may be effected by, inter alia, “following state law for serving a summons ... in the state

where the district court is located or where service is made.” Fed. R. Civ. P. 4.

         Here, Universitas purported to have served Petitioner with the Turnover summons and

complaint by sending it to Attorney Tony Siano in New York. See Ex. 1 of Dkt. 466, dated June

20, 2014 in Case No. 11-cv-1590. Universitas did not effect proper service on Petitioner. Since

Universitas did not effect proper service under the Rules of the State of Connecticut, this Court

did not have personal jurisdiction over Petitioner. Accordingly, the judgment entered is void, and

this Court must grant this Motion to Vacate under Rule 60(b)(4). See United States v. Crosland,

2018 WL 3029038 (E.D.N.Y. June 18, 2018).

         The Court’s Order dated August 12, 2014 should be vacated as proper service of process

in this case was non-existent as Petitioner was incarcerated and was never served or made aware

                                                 17
of the filings and Judgment. Even assuming Petitioner had proper notice of the action, which

clearly he did not, the Second Circuit has rejected the argument that “actual notice” is sufficient to

cure improper service. See National Development Co. v. Triad Holding Corp., 930 F.2d 253, 256

(2d Cir. 1991); GMA Accessories v. BOP, LLC, 2008 U.S. Dist. LEXIS 26120, *7 (S.D.N.Y.

2008). Further, it is well-settled in courts both in this district and throughout the nation that the

doctrine of equitable estoppel does not apply to Rule 60(b)(4) motions. See Kao Hwa Shipping at

913 (doctrine of “laches,” i.e., that the opposing party has slept on its rights, is not a valid defense

to a motion made under Rule 60(b)(4)); Triad Energy Corp. v. McNeil, 110 F.R.D. 382, 385

(S.D.N.Y. 1986) (same). See, also, Ins. Corp. of Ireland v. Compagnie Des Bauxites de Guinee,

456 U.S. 694, 702 (1982) (regarding a federal court's acquisition of subject-matter jurisdiction,

holding that the “consent of the parties is irrelevant, principles of estoppel do not apply, and a party

does not waive the requirement by failing to challenge jurisdiction early in the proceedings.”).

Therefore, this Court lacked personal jurisdiction and subject matter jurisdiction.

        Since service of process is the means by which a court asserts jurisdiction to adjudicate the

rights of a party, especially when the defendant was not a party to the original arbitration, a

judgment is void if the defendant was not properly served because the court is powerless to enter

judgment against that defendant. See Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80, 84-87 (1988).

Moreover, the fact that Petitioner may have had actual notice of the underlying action does not

suffice to confer jurisdiction in the absence of proper service. See, e.g., Macchia v. Russo, 67

N.Y.2d 592 (1986); Bank of America v. Herrick, 233 A.D.2d 351 (1996). This Motion must be

granted if service of process was insufficient because “[b]efore a federal court may exercise

personal jurisdiction over a defendant, the procedural requirement of service of summons must be

satisfied.” Omni Capital at 104. Service of process must satisfy not only the rule under which



                                                  18
service is made but also the constitutional requirement of due process. Ackermann v. Levine, 788

F.2d 830, 838 (2d Cir. 1986). To satisfy due process, the serving party must provide “notice

reasonably calculated, under all circumstances, to apprise interested parties of the pendency of

the action and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover

Bank & Trust, Co., 339 U.S. 306, 314 (1950) (emphasis added). This, clearly, Attorneys Colbath

and Barnett failed to do because they did not serve Mr. Carpenter in prison.

       The requirement to direct the mailing to the attention of “an officer, a managing or general

agent, or to any other agent authorized by appointment or by law to receive service of process” “is

intended to ensure that the summons and complaint expeditiously reaches the appropriate decision

maker in the organization.” Gowan v. HSBC Mortg. Corp. (USA) (In re Dreier LLP), 2011 WL

3047692, at *2 (Bankr. S.D.N.Y. July 22, 2011). Moreover, even if Universitas provided actual

notice of the adversary proceeding, it did not cure the insufficient service of process and confer

personal jurisdiction. See Triad Holding Corp. at 256 (emphasis added).




                                                19
   V.      BECAUSE RULE 58 DOES NOT AUTHORIZE A CLERK TO SIGN
           JUDGMENTS AWARDING INJUNCTIVE RELIEF, THE TURNOVER
           JUDGMENT IS VOID AND MUST BE VACATED

        On June 5, 2012, this Court entered its Memorandum Order confirming an arbitration

award against Nova Group, Inc. [Case No. 11-cv-1590 Dkt 40] On June 7, 2012, this Court entered

its Judgment confirming an arbitration award against Nova Group, Inc. [Case No. 11-cv-1590 Dkt

41]. But, unlike the previous orders, Plaintiff’s Turnover Judgment against Petitioner and other

identified entities is merely a Clerk’s Order that was signed by the Clerk and not approved or

signed by the District Judge as required by Rule 58 to indicate the District Judge’s approval. See

Dkt. 475 attached as Exhibit 8.

        Rule 58 of the Federal Rules of Civil Procedure limits a clerk’s authority to execute

judgments without the Court’s approval, and requires the Judge to sign when:

       (A) the jury returns a special verdict or a general verdict with answers to written
       questions; or
       (B) the court grants other relief not described in this subdivision (b).
FED. R. CIV. P. 58(b)(2).

        The Turnover Judgment was not signed by the District Judge in this case, and thus was not

approved by the Court. [Dkt. 475] Additionally, the Turnover Judgment contained more than an

award of costs and a sum certain, as the Turnover Judgment: (1) denied the request for permanent

injunction, (2) denied the request for equitable relief, (3) terminated the temporary injunction; and

(4) denied the request to modify the temporary injunction. [Dkt. 475] As a result, and as discussed

in greater detail below, the Turnover Judgment is void and relief is justified, so that the Turnover

Judgment must be vacated.

        The Rule 58 requirements sought to relieve the kind of uncertainty “where the opinion or

memorandum has not contained all the elements of a judgment, or where the judge has later signed

a formal judgment,” and “it has become a matter of doubt whether the purported entry of a

                                                 20
judgment was effective, starting the time running for post-verdict motions and for the purpose of

appeal.” Bankers Trust Co. v. Mallis, 435 U.S. 381, 384-85, 98 (1978). “The reason for adhering

to the formalism of the separate document requirement is to avoid confusion as to when the clock

starts for the purpose of an appeal.” Cooper at 33.

       The August 12, 2014 order did not meet the requirements of Federal Rule of Civil

Procedure 58 and was not labeled a “judgment.” See Fed.R.Civ.P. 58(a). The question is whether

a “self-executing order can, without the subsequent entry of a Rule 58 final judgment, and by the

passage of time alone, deprive a would-be appellant of its opportunity to seek review. As the

Supreme Court made clear….it cannot.” In re Litas Inter’l, Inc., 316 F.3d 113, 118 (2d Cir. 2003)

(citing Mallis and United States v. Indrelunas, 411 U.S. 216 (1973)). The Rule 58 requirement has

never been waived. See Cooper v. Town of East Hampton, 83 F.3d 31, 33-34 (2d Cir. 1996). As

the Second Circuit stated in Litas:

       In the case before us, whatever uncertainty was created by the bankruptcy court's
       conditional order could easily have been eliminated. Thus, when docketing the
       supplemental order, the clerk of the court could have entered a “tickler” marking as crucial
       the date on which the conditions were to have been fulfilled. And if Appellant did not
       comply with the conditions on that date, the clerk could then have entered a judgment
       pursuant to Rule 58 without any further direction from the court. In addition, PNL, for
       whom finality of the decision was perhaps of greatest importance, could easily have asked
       the court on August 17, 2000, to enter a final (Rule 58) judgment. See Otis, 29 F.3d at
       1167(“Victorious litigants wishing to write finis to the case would do well to ensure that
       the district court adheres to Rule 58.”). Litas at 119.

       Therefore, since this Court lacked subject matter jurisdiction in this case pursuant to

Peacock, Beecher, and Epperson and lacked personal jurisdiction over Petitioner, and because the

Turnover Judgment was not signed by a District Court Judge but merely a Clerk, and because the

Petitioner was not properly served either in prison or in the State of Connecticut by the time of the

Clerk’s Order on August 12, 2014, the Turnover Order [Dkt. 475] was void and should be vacated

by this Court pursuant to Rule 60(b)(4) or, in the alternative, Rule 60(b)(6).

                                                 21
                                          CONCLUSION

       WHEREFORE, Petitioner prays that this Motion to Declare Void the Turnover Judgment

Clerk’s Order of August 12, 2014 [Dkt. 475] be granted, the Court enter an order declaring the

Turnover Judgment void and vacating the Turnover Judgment as to the Petitioner, and that this

Court award Petitioner such other and further relief, at law or in equity, to which Petitioner may

be entitled and this Court deems proper in the interests of justice.

                                                      Respectfully submitted,
                                                      /s/ Daniel Carpenter
                                                      Daniel Carpenter
                                                      Petitioner, pro se
                                                      18 Pond Side Lane
                                                      West Simsbury, CT 06092




                                                 22
EXHIBIT
   1
The following transaction was entered on 4/1/2020 at 9:48 AM EDT and filed on 3/31/2020
Case Name:          Universitas Education, LLC v. Nova Group, Inc.
Case Number:        1:11‐cv‐01590‐LTS‐HBP
Filer:
WARNING: CASE CLOSED on 06/07/2012
Document Number: 661

Docket Text:
ORDER: The Court has received and reviewed in their entirety Plaintiff's March
23, 2020, letter motions requesting entry of judgment against Moonstone
Partners, LLC, Benistar Admin Services, Inc. ("BASI"), and Molly Carpenter,
(Docket Entry Nos. 658, 659), as well as the March 30, 2020, letter from counsel
for those entities opposing entry of judgment (Docket Entry No. 660). Plaintiff's
letter motions request relief that is not enumerated in NYSD Local Civil Rule
7.1(d), which describes applications which may be brought by letter motion.
Accordingly, the motions are DENIED without prejudice to formal motion practice
in compliance with the relevant federal, local, and individual procedural rules of
Court. Any such motion must address the legal basis, if any, for the Court's
exercise of personal jurisdiction over the non-party entities named in the above-
referenced letter motions, whether such a motion is the appropriate procedural
mechanism by which the Court can enforce its Memorandum Order confirming
the arbitration award in this case (Docket Entry No. 40) against non-parties to the
underlying litigation, and whether such motion practice is consistent with the
limitations of ancillary jurisdiction as described in Peacock v. Thomas, 516 U.S.
349 (1996), and the Court's order interpreting Peacock and denying Plaintiff's
prior turnover motion in this case. See Docket Entry No. 545. Any such motion
must also address the legal and factual basis for the requested judgment amount
in light of any recoveries Plaintiff has already obtained. (Signed by Judge Laura
Taylor Swain on 3/31/2020) (mro)
EXHIBIT
   2
        Case 3:20-cv-00738-JAM Document 99 Filed 10/09/20 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


 UNIVERSITAS EDUCATION, LLC

                              Plaintiff,           CASE NO. 3:20-cv-00738-JAM
 v.                                                OCTOBER 9, 2020
 BENISTAR, ET AL.

                              Defendants.


      PLAINTIFF’S MEMORANDUM IN FURTHER SUPPORT OF CONTINGENT
                    MOTION TO AMEND THE COMPLAINT

       Daniel Carpenter controls a criminal enterprise (hereinafter “Benistar”), that stole $30.6

million from Universitas Education, LLC (“Universitas”). See United States v. Carpenter, 190 F.

Supp. 3d 260 (D. Conn. 2016). The defendants in the above-captioned proceeding are Mr.

Carpenter’s co-conspirators and alleged alter egos. Universitas filed a Contingent Motion to

Amend the Complaint in order to bring new claims against additional parties and an existing

defendant should the Court instruct Universitas to replead its claims in conjunction with the

defendants’ motions to dismiss pursuant to Fed. R. Civ. P. 12(b). (Plf.’s Mot. [#88].) The

defendants acknowledge that (with a single exception) they are unaffected by Universitas’

proposed claims. (Def.’s Mem. [#93] at 4-5; Defs. Mem. [#95] at 3-4.) Nonetheless, every single

defendant chose to spend valuable resources opposing the proposed claims.

       The defendants’ arguments in opposition to Universitas’ Contingent Motion to Amend are

specious. The defendants argue that:

       As a result of [Universitas’] failure to include the proposed the amended complaint
       to its motion, the Defendant Trusts cannot address any specific amendments the
       Plaintiff may be contemplating because is not clear what claims or parties the
       Plaintiff may seek to add in any future amended complaint.



                                               1
          Case 3:20-cv-00738-JAM Document 99 Filed 10/09/20 Page 9 of 10




arguments are necessarily inapplicable, and thus these arguments are entirely irrelevant.

   IV.      Conclusion

         For the reasons stated above, Universitas respectfully requests that this Court grant its

Contingent Motion to Amend the Complaint in all respects should Universitas be instructed to

replead its claims in response to the defendants’ motions to dismiss.

 Dated: New Haven, CT
        October 9, 2020
                                                     PLAINTIFF UNIVERSITAS EDUCATION,
                                                     LLC,

                                                     By: /s/ Michael G. Caldwell            /
                                                     Ilan Markus, ct 26345
                                                     Michael G. Caldwell, ct 26561
                                                     Barclay Damon, LLP
                                                     545 Long Wharf Drive
                                                     New Haven, CT 06511
                                                     Ph. (203) 672-2658
                                                     Fax (203) 654-3265
                                                     IMarkus@barclaydamon.com


                                                     Admitted Pro Hac Vice:
                                                     Joseph L. Manson III
                                                     Law Offices of Joseph L. Manson III
                                                     600 Cameron Street
                                                     Alexandria, VA 22314
                                                     Tel. 202-674-1450
                                                     Em. jmanson@jmansonlaw.com

                                                     Its Attorneys




                                                 9
EXHIBIT
   3
EXHIBIT
   4
        Case 3:12-mc-00102-AWT Document 3-1                    Filed 07/25/12 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

------------------------------------------------------------------------
UNIVERSITAS EDUCATION, LLC,                                              :
                                                                         : No.: 12-mc-00102-AWT
                                    Petitioner,                          :
                                                                         :
                           -v-                                           :
                                                                         :
NOVA GROUP, INC., as Trustee, Sponsor                                    :
and Named Fiduciary of the CHARTER OAK                                   :
TRUST WELFARE BENEFIT PLAN,                                              : JULY 25, 2012
                                                                         :
                                    Respondent.                          :
----------------------------------------------------------------------- :
                   MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                       FOR LACK OF SUBJECT MATTER JURISDICTION

        Pursuant to Fed. R. Civ. P. 12(b)(1) and 28 U.S.C. § 1963, respondents Nova Group, Inc.

(“Nova”) and the Charter Oak Trust Welfare Benefit Plan (“Charter Oak Trust”) hereby submit

this memorandum in support of their motion to dismiss this action for lack of subject matter

jurisdiction.

        Subject matter jurisdiction is lacking because petitioner Universitas Education, LLC

(“Universitas”) “jumped the gun” and prematurely and improperly registered a foreign judgment

in this Court in flagrant violation of 28 U.S.C. § 1963. Assuming the action is not dismissed on

this basis alone, the action should be dismissed for the additional reason that the rendering court

lacked subject matter jurisdiction over the original action.

        Furthermore, because counsel for Universitas failed to comply with the strict

requirements of 28 U.S.C. § 1963, Nova and the Charter Oak Trust seek an award of their

attorneys’ fees and costs incurred in this action to be paid by counsel for Universitas personally

as required by 28 U.S.C. § 1927.
       Case 3:12-mc-00102-AWT Document 3-1                  Filed 07/25/12 Page 2 of 12



                                         BACKGROUND

       Nova, as the Plan Sponsor and Named Fiduciary of the Charter Oak Trust, denied

Universitas’ claim for death benefits from the Charter Oak Trust. As required by the express

provisions of the Charter Oak Trust, the parties submitted their dispute to binding arbitration.

On January 24, 2011, the arbitrator issued an award (“Award”) finding that Universitas was

entitled to death benefits from the Charter Oak Trust.1

       On January 25, 2011, Nova (for and on behalf of the Charter Oak Trust) commenced an

action to vacate the Award in Connecticut state court. Universitas subsequently removed that

action to the District of Connecticut based solely on diversity of citizenship. See Universitas

Education, LLC v. Nova Group, Inc., No. 11-cv-00342-AWT, Dkt. No. 1 (D. Conn. Mar. 3,

2011). In its Notice of Removal, Universitas alleged that Nova is a Delaware corporation with

its principal place of business in Connecticut (meaning that Nova is a citizen of both Delaware

and Connecticut) and that all members of Universitas reside and are domiciled in New York

(meaning that Universitas is a citizen of New York). Id. at 2. However, and not recognized by

the parties at that time, Universitas failed to address the citizenship of the Charter Oak Trust.

       On February 11, 2011, Universitas commenced a separate action to confirm the Award in

New York state court. Relying on the representations made by Universitas in its removal papers

1
  Universitas and its affiliate Destination Universitas Foundation both comprise a sham and now
defunct charity, as Universitas has recently admitted that Destination Universitas lost its
501(c)(3) federal tax exempt status. Universitas is headed by the former mistress of decedent
S.A. “Sash” Spencer, a successful hedge fund manager who died unexpectedly in June 2008 at
the time that he was a participant in the Charter Oak Trust. When Mr. Spencer’s widow, Mary
Spencer, discovered that a “charity” operated by her late husband’s mistress was slated to split a
substantial death benefit with Mr. Spencer’s former employer Holding Capital Group, Inc.
(“Holding Capital”), Mary Spencer threatened to sue Universitas, the former mistress, and
Holding Capital. As a result, Mrs. Spencer, Universitas and Holding Capital negotiated a
settlement agreement in July 2008 that they requested the Charter Oak Trust to sign whereby
Mary Spencer would receive the entire death benefit in return for making a comparatively small
“charitable contribution” to Universitas.

                                                  2
EXHIBIT
   5
EXHIBIT
   6
EXHIBIT
   7
EXHIBIT
   8
       Case 1:11-cv-01590-LTS-HBP Document 475 Filed 08/12/14 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       08/12/2014
------------------------------------------------------------X
UNIVERSITAS EDUCATION, LLC,
                                    Petitioner,                 11 CIVIL 1590 (LTS) (HBP)
                                                                11 CIVIL 8726 (LTS) (HBP)
                 -against-
                                                                     JUDGMENT
NOVA GROUP, INC.,
                                    Respondent.
-----------------------------------------------------------X

        Whereas following entry of judgment in its favor in the above captioned-actions, Universitas

Education, LLC (“Petitioner”) having moved seeking, pursuant to New York Civil Practice Law and

Rules (“C.P.L.R.”) section 5225(b) and Federal Rules of Civil Procedure 69, the turnover of assets

by respondent Daniel E. Carpenter and his affiliated entities Grist Mill Capital, LLC, Grist Mill

Holdings, LLC, the Grist Mill Trust Welfare Benefit Plan, Avon Capital, LLC, Hanover Trust

Company, Carpenter Financial Group and Phoenix Capital Management, LLC (with Carpenter, the

“Turnover Respondents”), as well as permanent injunctive relief barring the transfer by the Turnover

Respondents of money and assets, including certain specified insurance policies, until Petitioner’s

judgment against Nova Group, Inc., has been satisfied (Docket entry no. 308 in case number 11 Civ.

1590); Mr. Carpenter and certain third parties having moved to modify the temporary injunction to

allow transactions between themselves and certain of the Turnover Respondents (See docket entry

nos. 409, 412, and 448 in 11 Civ. 1590), and the matter having come before the Honorable Laura

Taylor Swain, United States District Judge, and the Court, on August 7, 2014, having rendered its

Memorandum Opinion and Order granting Petitioner’s turnover motion, granting Petitioner money

judgments as follows: against Daniel E. Carpenter in the amount of $30,600,000.00; against Grist

Mill Capital, LLC, in the amount of $30,600,000.00; against Grist Mill Holdings, LLC, in the

amount of $21,000,000.00; against Carpenter Financial Group, in the amount of $ 11,140,000.00;
         Case 1:11-cv-01590-LTS-HBP Document 475 Filed 08/12/14 Page 2 of 3



against Avon Capital, LLC, in the amount of $6,710,065.92; against Phoenix Capital Management,

LLC, in the amount of $5,000,000.00; against Grist Mill Trust Welfare Benefit Plan, and any

trustees and plan sponsors thereto insofar as they hold Grist Mill Trust assets, in the amount of

$4,487,007.81; and against Hanover Trust Company, in the amount of $1,200,000.00; directing the

Clerk of the Court to enter judgment against the Turnover Respondents accordingly; Liability under

the judgment is joint and severally; denying as moot Petitioner’s request for permanent injunctive

relief; denying each of the third-party motions to modify the preliminary injunction, docket entry

numbers 409, 412, and 448 in 11 Civ. 1590, as the primary injunction is hereby terminated pursuant

to the provisions of the January Order, because Petitioner’s motion for turnover has been resolved,

it is,

         ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Memorandum Opinion and Order dated August 7, 2014, Petitioner’s turnover motion is

granted; Petitioner is hereby granted money judgments against the Turnover Respondents as follows:

against Daniel E. Carpenter in the amount of $30,600,000.00; against Grist Mill Capital, LLC, in

the amount of $30,600,000.00; against Grist Mill Holdings, LLC, in the amount of $21,000,000.00;

against Carpenter Financial Group, in the amount of $11,140,000.00; against Avon Capital, LLC,

in the amount of $6,710,065.92; against Phoenix Capital Management, LLC, in the amount of

$5,000,000.00; against Grist Mill Trust Welfare Benefit Plan, and any trustees and plan sponsors

thereto insofar as they hold Grist Mill Trust assets, in the amount of $4,487,007.81; and against

Hanover Trust Company, in the amount of $1,200,000.00; liability under the judgments is jointly

and severally; Petitioner’s request for permanent injunctive and other equitable relief are denied;

each of the third-party motions to modify the preliminary injunction, docket numbers 409, 412, and

448 in 11 Civ. 1590 are denied as moot, as the preliminary injunction is hereby terminated pursuant
      Case 1:11-cv-01590-LTS-HBP Document 475 Filed 08/12/14 Page 3 of 3



to the provisions of the January Order, because Petitioner’s motion for turnover has been resolved.

Dated: New York, New York
       August 12, 2014                                        RUBY J. KRAJICK
                                                           _________________________
                                                                 Clerk of Court
                                                     BY:
                                                           _________________________
                                                                  Deputy Clerk
